IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ESTATE OF MICHAEL KIEFNER                : No. 491 WAL 2018
                                         :
                                         :
PETITION OF: HOPE KIEFNER AND            : Petition for Allowance of Appeal from
DIANA WIBLE                              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.